 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDsteps shall be taken to insure that said notices are not altered,defaced,or covered byany othermaterial.(d)Notifythe Regional Director for the Tenth Region,inwriting,within 20days fromthe date of the receipt of this Intermediate Report,what steps the Re-spondent has taken to comply therewith.88 In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify the said Regional Director,in writing,within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILL NOT discourage membership of any employee in Upholsterers'Inter-national Union,Local 188,or in any other labor organization,by dischargingor laying off any employee,or in any other manner discriminating against anyemployee in regard to hire, tenure of employment,or any term or conditionsof employment,except as authorized by Section 8(a) (3) of the Act.WE WILL NOT interrogate employees regarding their union activities in amanner violative of Section 8 (a)( 1 ) of the Act.WE WILL NOT threaten employees with economic reprisals or promise thembenefits to discourage membership in any labor organization.WE WILLNOT interfere with,restrain,or coerce employees in any manner,in connection with the exercise of the right to self-organization,to form labororganizations,to join or assist the above-named or any other labor organization,to bargain collectively through representatives of their own free choice, and toengage in other concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all such activities.WE WILL offer Bonnie Sue Westmoreland,Jasper Chastain,and Joe Vickeryimmediate and full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority and other rights and privileges, andwillmake them whole for any loss of pay suffered by reason of our discrimina-tion against them.All our employees are free to become, remain,or refrain from becoming orremaining members of any labor organization.TOCCOA MANUFACTURING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must be posted for 60 consecutive days from the date of posting, andmust not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 528 Peach-tree-Seventh Building, 50 Seventh Street,N.E., Atlanta 23, Georgia,Telephone No.Trinity 6-3311,Extension5357,if they have any question concerning this notice orcompliance with its provisions.Dominic J.Calabrese t/a United Store Fixture Mfg. Co.andFurniture and Allied Workers Union Local No. 37, Upholster-ers' InternationalUnion,AFL-CIO.CaseNo. 4-CA-1688.Mllarch, 13, 1963DECISION AND ORDEROn December 31, 1962, Trial Examiner Arthur E. Reyman issuedhis Intermediate Report in the above-entitled proceeding, finding that141 NLRB No. 39. UNITED STORE FIXTURE 1FFG. CO.395the Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the General Counsel filed exceptionsto the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a, three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report and the excep-tions and brief, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the modifications notedbelow.'ORDER2The Board adopts as its Order the corrected Recommended Order ofthe Trial Examiner with the following additions :Insert the following as paragraphs 1(b) and (c), respectively, afterparagraph 1(a) :(b)Threatening employees with loss of employment and closingdown the plant in the event Respondent is required to bargain withLocal No. 37, and soliciting individual strikers to abandon their strike.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist Local No. 37, or any other labor organization,to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrain1The General Counsel excepts to the Trial Examiner's failure to include in his Recom-mended Order and notice his findings that Respondent had violated Section 8(a)(1) ofthe Act by threatening its employees with loss of employment and closing down the plantifRespondent was required to recognize the Union, and by soliciting individual strikersto abandon their strike.We find merit in this exception and shall modify the Order andnotice accordingly.2The notice is hereby modified by adding the following after the second paragraphthereinIWILL NOT threaten my employees with loss of employment and closing down theplant in the event I am required to bargain with Local No 37, and I will not solicitstrikers to abandon their strike.IWILL NOT in any other manner interfere with, restrain, or coerce my employeesin exercising their right to form, join, or assist Furniture and Allied Workers UnionLocalNo. 37, Upholsterers' International Union, AFL-CIO, or any other labororganization, to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for their mutual aid or protection, or torefrain from any and all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a union, as provided in the NationalLabor Relations Act, as amendedAll our employees are free to become,remain,or refrain from becoming or remainingmembers of any union, except to the extent referred to above. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom engaging in any such activities, except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as authorized by Section 8(a) (3) of the NationalLabor Relations Act, as amended.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis is a proceeding under Section 10(b) of the National Labor Relations Act, asamended, 29 U.S.C., Sec. 151,et seq.,herein called the Act.Furniture and Allied Works Union Local No. 37, Upholsterers' InternationalUnion, AFL-CIO, sometimes called the Union or Local No. 37, filed a charge onJuly 25 and on August 1, 1962, filed an amended charge against Dominic J. Cala-brese, t/a United Store Fixture Mfg. Co., herein called the Respondent, the originalcharge being based upon alleged violations of Section 8(a)(1) and (3) of the Actand the amended charge being based on alleged violations of Section 8(a)(1) and(5) of the Act. Thereafter, on September 28, 1962, the General Counsel of theNational Labor Relations Board, on behalf of the Board, by the Regional Directorfor the Fourth Region, issued a complaint and notice of hearing setting forth certainalleged violations of the Act by the Respondent, specifically violations of Section8(a) (1) and (5), by interfering with, restraining, and coercing its employees in theexercise of rights guaranteed them in Section 7 of the Act.The General Counselavers that at all times since about July 13, 1962,' the Union has been the representa-tive for the purpose of collective bargaining of the employees in an appropriate bar-gaining unit; that commencing on or about July 17, the Union has requested theRespondent to bargain collectively with it with respect to rates of pay, wages, hoursof employment, and other terms and conditions of employment but that the Respond-ent refused and continues to refuse to bargain collectively with the Union as theexclusive collective-bargaining representative of the employees in the unit describedin the complaint; 2 that on or about July 18 certain of the Respondent's employeesceased work concertedly and went on strike; that such strike was caused by and pro-longed by the Respondent's refusal to bargain with the Union in that on various datesfrom on or about July 17 to on or about August 10, the Respondent through itsowner, Dominic Calabrese, threatened that the continued operation of the plant de-pended upon the employees' rejection of the Union; threatened to screen future jobapplicants in order to keep the plant nonunion; threatened to defeat the Union bygetting rid of certain employees; stated that he would refuse to recognize the Unionunless and until plant operations expanded and the Respondent's financial positionwas improved; threatened employees with discharge if the Respondent was requiredto recognize the Union; threatened employees with loss of employment because theyengaged in lawful strike activity and because they otherwise supported the Union;solicited employees to abandon the strike, telling them they did not need an outsideunion and promising them a company union and economic benefits and future em-ployment if they would abandon the strike and withdraw their support from theUnion; and, by amendment allowed at the hearing hereof, refused to consider therehiring of an employee or to investigate the circumstances of his discharge, becausehe engaged in union or other concerted activities.The Respondent filed timely answer to the complaint, admitting that all productionand maintenance employees of the Respondent, exclusive of office clericals andsupervisors as defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 of the Act, as alleged in thecomplaint; but denying that a majority of employees designated or selected the Unionas their representative or that the Union has been and now is the exclusive representa-tive of the employees in the admittedly appropriate unit for the purposes of collectivebargaining with respect to rates of pav, wages, hours of employment, and other termsand conditions of employment. It is admitted in the answer that the Union hasrequested the Respondent to bargain with it, and admitted that the Respondent hasrefused to bargain collectively with the Union; the Respondent denies that it has en-gaged in the acts of interference, restraint, and coercion, as set forth in the complaint,in order to undermine the Union and to destroy its majority; all other substantive1Unlees otherwise specifically noted, all dates hereinafter mentioned are for theyear 19622See section entitled "Conclusions of Law,"infra UNITED STOREFIXTURE MFG. CO.397violations of the Act as alleged in the complaint are denied. In an affirmative defensethe Respondent says in his answer:(g) It is admitted that Respondent solicited his employees to abandon thestrike but this was not a part of a plan to "beat" the Union; it is admitted thatRespondent told his employees that they did not need an outside union but itis denied that he promised them a company union, economic benefits or futureemployment for their abandoning lawful strike activities and their withdrawalof union support; further Respondent made no promises of benefit or threat ofdetriment to his employees.Pursuant to notice, this case came on to be heard before Trial Examiner Arthur E.Reyman at Philadelphia, Pennsylvania, on November 5, 1962, and was closed on thefollowing day.At the hearing, all parties were represented by counsel and each wasafforded opportunity to call, examine, and cross-examine witnesses and to participatefully, to argue orally upon the record, to submit proposed findings or conclusions orboth, and to file briefs.A brief was filed on behalf of the General Counsel.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.THE BUSINESS OF UNITED STORE FIXTURE MFG. CO.Since the year 1947, and at all times material herein, the Respondent has continu-ously engaged in the manufacture of commercial aluminum refrigerator boxes, andat all times material herein maintains its principal office and sole plant at 4250Aramingo Avenue, Philadelphia 24, Pennsylvania.During the past year, the Re-spondent, in the course and conduct of his business operations, caused to be manu-factured, sold, and distributed at the afoiementioned plant products valued in excessof $90,000, of which products valued in excess of $80,000 were furnished to, amongothers, Fogel Refrigerator Company, which has its sole plant located at 5400 EadomStreet, Philadelphia 37, Pennsylvania.Fogel Refrigerator Company is engaged inthe manufacture of commercial refrigerators and annually produces and ships goodsvalued in excess of $50,000 to points directly out of the State Pennsylvania.The Respondent is, and has been at all times material herein, engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONINVOLVEDFurniture and Allied Workers Union Local No. 37, Upholsterers'InternationalUnion, AFL-CIO,is,and has been at all times material herein,a labor organizationwithin themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Union organization and request to bargainMichael Pacifico, hired on July 3 to do sheet-metal work, on or about July 6 ap-proached the Union and inquired about unionizing the Respondent's plant.OnJuly 11 he and Michael Cerrato signed union cards, John Dulczak, an organizer forLocal 37, being present.On July 13, at the plant, some time during the lunch period,Pacifico spoke to William Galloway, Louis Guess, Emanuel Tunstall, Michael Cer-rato, Perfecto Cruz, and another and solicited union authorization cards.On thatday he obtained nine signatures to union authorization cards which were mailed to theUnionGeorge Bucher, president and business agent of Local 37, sent a registered letterto the Respondent on July 16, advising him that the majority of the production andmaintenance employees desired Local 37 as their exclusive bargaining agent in allmatters pertaining to wages, hours, and other conditions of employment, and re-quested Calabrese to advise him when it would be convenient to meet for the purposeof negotiating a contract.That evening a meeting was held at the union hall attendedby employees Michael Cerrato, Richard Galloway, Emanuel Tunstall, Louis Guess,Michael C. Pacifico, and perhaps another one or two, at which time it was announcedby the treasurer of the local that the registered letter had been dispatched toCalabrese.Although the letter was received on July 17, Calabrese testified that it was notopened until July 18, at which time he said he glanced through it, did not under-stand it, and handed it over to some unidentified friends to have them interpret itfor him.Calabrese, whose credibility I distrust, testified that mail was of minorimportance in the conduct of his business-that he sometimes did not pay any 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDattention to it.Calabrese, up to the time of this hearing, had not replied to Bucher'sletter requesting recognition and a meeting.The Respondent's principal customer is Fogel Refrigerator Company.There is testimony in the record given by Michael Cerrato, who I credit, that on orabout 2:30 or 3 p.m. on July 17 he had an occasion to walk within a few feet ofCalabrese and William Fogel of Fogel Refrigerator Company; that Fogel was hold-ing an envelope with a stub of a return receipt on it and a letter which appeared tobe typed on the stationery of the Union.Cerrato said as he walked by he heardCalabrese say to Fogel, "The only way to beat this is to get rid of a couple of guys."Calabrese testified that he could recall receiving only that one registered letter duringthe month of July so that on the basis of his statement, together with the testimonyof Cerrato, it would appear that he was discussing the letter with Fogel on July 17.However, Calabrese said it was not until about July 19 or 20 that he understood themeaning of the contents of the letter and that on one of those days someone,unidentified, told him about `organizing and recognizing the Union ... .At 9:30 a.m. on July 18, Pacifico was discharged because he hadengaged in afight with Leonard Cecchini, who had refused to hand him the key to the men's wash-room.Pacifico was discharged by Bernard Markovitz, the production manager.No disciplinary action was takenagainstCecchini, Calabrese's nephew.After hisdischarge, Pacifico quickly telephoned Bucher, who advised him to take the matterto Calabrese and try to persuade Calabrese to put him back to work.When Cala-brese arrived at the plant about 11 a.m., Pacifico advised him concerning the factsconcerning his discharge.Calabrese promised to investigate the discharge and to letPacifico know before the end of the week whether his discharge by Markovitz wouldstand or whether he would be reinstated.Pacifico asked Calabrese to call Bucherconcerning the matter and then, according to Pacifico, Calabrese became enraged,used vile and obnoxious language, and said that he did not care for a union nor didhe care for Bucher or anyone else "like that." Pacifico reported to Bucher by tele-pone concerning his conversation with Calabrese; Bucher asked him if the employeeswere behind him and when Pacifico said that they were, Bucher promised to "seeabout it "Bucher gave instructions to organizer John Dulczak to go to the plantat noon to take more positive action. Pacifico returned to the plant after his tele-phone call to Bucher and advised the employees that there might be a strike.Aboutthat time Calabrese told Pacifico and Michael Cerrato that he did not know whythey had to cause this sort trouble; that he had hired Michael Cerrato out of thehospital; that "You fellows are smart. I don't need a union here.These other fel-lows are dumb . . ." which Pacifico understood to refer to the men who wereworking in the shop at the time.Organizer Dulczak arrived at the plant about noon and spoke to themen, urgingthem to strike.About 9 or 10 production and maintenance employees out of a totalnumber of 13, decided to picket, 3 of them returning to work at 12:30 at the endof their lunch period.The signs carried by the pickets read: "The employees of the United StoreFixtureManufacturing Company are on strike.U.I.U. Allied FurnitureWorkersLocal 37, AFL-CIO "The union authorization card is printed on a business reply card, no postage stampnecessary, first class permit, United States mail, with the printed address of Local 37on the address side.On the other side is the form of authorization, as follows:LOCAL 37-A.F. OF L.-C.I.O.2132-34 Germantown Avenue, Philadelphia 22, Penna., CE.6-8600I hereby request and accept membership in the above named union, and ofmy own free will authorize it-Local37,U.I.U.,AFL-CIO-their agents orrepresentatives to act for me as a collective bargaining agency in all matterspertaining to pay rates, wages, hours of employment and other conditions ofemployment.Dated -----------------------------------------------------------(Signature)Applicant'sAddress-------------------------------------------------Phone Number-----------------------------------------------------Employed by-------------------------------------------------------Company ----------------------------------------------------------Company Address --------------------------------------------------Occupation-----------------------------------Wage rate------------ UNITED STORE FIXTURE MFG. CO.399Nine completed authorization cards, as noted above, were mailed to the Union onabout July 13 and one was obtained by Dulczak from the picket line.B. Interference,intimidation,and coercionCounsel for the General Counsel has proven the allegations of the complaint withrespect to the efforts of Calabrese to interfere with the concerted activities of hisemployees in connection with the Union and his efforts to defeat the strike.On the afternoon of July 18, Calabrese remarked to five pickets that he would goto Florida for a month; that he did not "have to take this" and "you'll be sorry whenI get back.You'll want to work. I'll never let any union in here. I'll close downbefore I let that happen."According to Cerrato, on July 20, when Calabrese gave them their pay, he askedthem if they were going back to work Monday and when they replied, "No, we'reon strike," Calabrese said, "You mean you quit," to which the pickets replied, "Nowe're on strike."On the following day, Saturday, July 21, Calabrese's sister, a neighbor of WillieHoward, called him to her home; Calabrese was there and during the course of theconversation with Howard was informed by Howard that the employees wantedmore money and benefits, to which Calabrese replied that he would have no unionand if he did have to have a union he would close up and go to Florida and take avacation.At that time Calabrese asked Howard to return to work and to ask theothers to return saying that "he was too small" and that "maybe in about 2 or 3years, after he expands" he could then have a union in his plant.He also predictedthat the strike would not last more than 30 days and stated that if he had to recog-nize aunion he would ask it to supply him with a whole new crew of first-classmen.He referred to the fact that almost all of his employees were apprentices, thathe wasteaching them a trade andsaidthat "after we learn the trade we could quithim and get a job anywhere" but that if he had to take the union "he'd get all A-1men.He knowed that we wasn't A-1 men." Howard said that Calabrese told himthat Pacifico had been planted by the Union and that he was nothing but a trouble-maker; that in the future he would search the backgrounds of job applicants beforehiring them.On July 23 Calabrese sent the following letter to each of the strikers:DEAR SIR: Please report for work on Thursday, 7/26/62.As you know wecannot runa businesswithout employees, so if you do not report for work, wewill consider your employment terminated, as of that time.On or about August 3, Calabresesent a messagetoHoward asking the latter totelephone him; Howard did, and during the telephone conversation Calabrese agreedto loan Howard a week's wages on condition he return to work. Calabrese testifiedthatHoward requested the loan.According to Howard:He said, "I'll lend you some money."He said, "I'll lend you a week's pay."And he said, with everything taken out, for 40 hours is how much9He said,"Is that all right?"And I said, "That's all right."And he said, "Are youcoming back to work?"And I said, "No, I gave the Union until Monday todo what they are going to do, and then I'll come back to work." And he said,"Well, come up and get the check anyway." And I said, "No, if I come backto work, I'll get the check on Monday." Like that.During the same conversation, according to Howard, Calabrese asked Howardto see ifhe could bring Richard Galloway or William Galloway back to work onthe same offer of a loan of a week's wages if they would report back.A number of other incidents involving Calabrese and the strikers occurred betweenthe time of the strike and about August 10, which, considered in whole, stronglyindicate the interest of Calabrese in having the strikers return to work without thenecessity for him to recognize the Union and enterintocollective bargaining withit.Olesky heard Calabrese say that his company is too small to have a union;Calabrese toldWilliam Galloway that he could not afforda unionand that if aunion got in the shop he could ask for "A-1 men" to replace the present work forcemade up of men who predominantly were apprentices; that he, Calabrese, remarkedthat he could go to Florida for a month or sell out his business and get a job asa supervisor with another company; he attempted to persuade William Gallowayto return to work and when that failed requested William and his brother Richardnot to come to the plant in return for which he promised them future employment;he told Richard Galloway that he would close the plant before recognizing theUnion, go to Florida and come back and hire a whole new crew; Calabrese agreed 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDto lend RichardGalloway $25if he returned to work,that Richard Galloway con-tinued picketing but nevertheless Calabrese gave him a check for $25.RichardGalloway testified:Q. [By Mr.KELLY.]When he gave you the money did he ask you to comeback to work?A. No. Hetold me I could come back to work if I wanted to; but if I didn'tcome back,just don't picket,stay home.He said if I came back and triedto get inside the building and somebody says something to me, you know, someof the other fellows who didn't want me to go in,just go away and don't startno trouble.Q. You mean someof the otherfellows who were picketing and who wouldn'twant you to cross the picket lines; that you were to go home?A. That's right.William Galloway testified in part as follows:Q. [By Mr. KELLY.]Did he(Calabrese)say anything about promises thatthe unions made to the employees?A. Yes.He mentioned that all unions don'tgive you whatthey say theywill; and that the unions make promises not all of them keep their promises.He told me that.And he toldme that when this is over thatmaybelater onwe could have a company union, and that all the money that we had put intothe company union, the fund, would be returnedto you whenyou are fired, orwhen youquit;he said you don't get that,you know, with a regular union.C. The union majority held on and after July 17That the union majority was established as of July 17 is proven without a doubtby the proof of the signing of authorization cards and their submission by individualemployees to the union representatives.Only two employees of the Respondentas of that day, Marie Gordon, who worked in the office, and Bernard Markovitz,the production manager, were excluded as being considered members of the unit.Colozzi, the summer employee, is claimed by the Respondent to be a member ofthe bargaining unit.However, the majority status of the Union is established whetheror not Colozzi is to be consideredas oneof the bargaining unit.Were the questionpresented to me, I should say that he would not be considered a member of the unitby virtue of the statement of the Board inPacific Tile and Porcelain Company,137NLRB 1358, wherein the Board held that under its policy students employed duringsummer vacation periods are considered temporary employees and are excludedfrom bargaining units.Therefore, as of the time Bucher wrote his letter to Calabreserequesting recognition for the Union, he held authorization cards for nine employees.One other card was submitted to him the following day. Some doubt was raisedconcerning the validity of the card of Emanuel Toledo, who was unavailable to testifyat the hearing.The testimony showed that his card was signed on its behalf andat his request by Perfecto Cruz, another employee.The testimony clearly shows thatCruz signed the card on behalf of Toledo on July 13 in the presence of otheremployees; that Toledo has a poor command of the English language and that afterCruz had fully explained to Toledo in Spanish the purpose of the card Toledo re-quested Cruz to fill it in for him.Toledo went on strike with other employees onJuly 18. I think the validity of his card had been proven .3I find that the union majority as of July 17 has been proved.This is not a case where an employer expressed a good-faith doubt as to thevalidity of authorization cards or the fact of a union majority as evidenced by authori-zation or membership cards at the time a demand for recognition was made by aunion.Here, the question of the authenticity of any of the cards was raised forthe first time at the hearing and between the time of the Union's request for recog-nition on July 17 up to the time of the hearing Calabrese had raised no good-faithdoubt concerning the Union's majority.At the hearing herein, Calabrese was shown his pretrial statement given to arepresentative of the Regional Office and conceded that the statements therein weretrue.He had said:When I got the Union's letter, I figured as of the time unions were not for me,because I was too small a manufacturer to deal with the Union, and my profits3 The cases cited by GeneralCounsel support this finding.Knickerbocker Plastic Co ,Inc,104 NLRB 514;Robeson Cutlery Company, Inc., 67NLRB 481, 498;BrewsterTanning Co., Inc,50 NLRB 894. UNITED STORE FIXTURE MFG. CO.401are too small to pay union wages. I didn't investigatetheUnion's strengthbecause I wouldn't recognize the Union until I did more business .. . .The absence of a good-faith doubt as to union majority, coupled with the unfairlabor practices engaged in by Calabrese during the strike establishes the fact of anabsolute refusal to bargain with the Union.Galloway Manufacturing Corporation,136 NLRB 405.The solicitation by Calabrese of strikers accompanied by the promises and threatsto induce them to return to work, as shown herein, constitutes unlawful interference.The General Counsel says:In viewing Respondent's conduct in its totality it is crystal clear that at no timedid Calabrese intend to recognize the Union.His entire course of conduct un-questionably indicates a consistent rejection of the collective bargaining principle.His failure to communicate with the Union was merely a technique to gain timewithin which to dissipate the Union's majority. Such conduct is in clear viola-tion of Section 8(a)(1) and 8(a)(5) of the Act.Al Tatti, Inc.,136 NLRB17;Hamilton PlasticMolding Co.,135NLRB 371,Joy Silk Mills,185 F.2d 732, 741 enfg. 85 NLRB 1263, certiorari denied 341 U S. 941.I agreed and I so find.D. The strikeisan unfairlabor practice strikeAt its inception,the strike was an economic strike,but, if the refusal to reinstatePacifico was because he was a union adherent, it is an unfair labor practice strikein that its primary spark was caused by an unfair labor practice then engaged in bythe Employer. If an economic strike, the subsequent acts of Calabrese in his attemptsto end the strike by his acts and words related above, it was converted into anunfair labor practice strike by the Employer's unlawful conduct.Sherry Manufactur-ing Company, Inc.,128 NLRB 739, 741. As a practical matter, it makes no differ-ence whether the strike through the action against Pacifico is considered an unfairlabor practice strike at its inception,because Calabrese immediately on the day ofthe strike began to try to effect the end of the strike and continued to do so at leastup through August.In such circumstances,I find that those of the strikers still on strike and notemployed by the Respondent are entitled their former or substantially similar positions.As I understand it, William Olesky, William Galloway, Louis Guess, and EmanuelTunstall are still on strike.One of the reasons given by William Galloway for striking was the dischargeof Pacifico; Michael Cerrato also struck to protest the discharge of Pacifico.TheGeneral Counsel argues that after the discharge of Pacifico by Markovitz, and onthe same morning after Calabrese had promised to give consideration to Pacifico'sreinstatement,Calabrese immediately upon learning that Pacifico had appealed tothe Union,made certain emphatic statements saying in effect he would have nothingto do with Bucher or the Union. Therefore, the General Counsel says, this isan indication that the strike at its inception was an unfair labor practice strike. Iagree.On the basis of the facts related above, I find that the Respondent violatedSection 8(a) (5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYIt having been found that the Respondent engaged in unfair labor practices inviolation of Section 8(a)(5) and(1) of the Act, it will be recommended that theRespondent cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.Itwill be recommended that the Respondent offer to each striker, upon hisapplication,reinstatement to his former or substantially equivalent position,withoutprejudice to his seniority or other rights and privileges,dismissing,if necessary, anyemployees hired after July 18, 1962, to replace him, and make any employee wholefor any loss of pay suffered by him as a result of the failure of the Respondent toreinstate him within 5 days after his application. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon thebasis of the foregoing findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.TheRespondent,DominicJ.Calabreset/a United Store Fixture Mfg. Co., isengaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.Furniture and Allied WorkersUnion Local No. 37,Upholsterers'InternationalUnion,AFL-CIO,is, and has been at all times material herein,a labor organizationwithin the meaning of Section 2(5) ofthe Act.3.By refusingand continuing to refuse to bargaincollectivelywith the Unionas the exclusive collective-bargaining representative of all the employees in the unitcomprised of all production and maintenance employees of the Respondent,exclusiveof office clericals and supervisors as defined in theAct, andengaging in acts of inter-ference, restraint,and coercion as set forth in section III,above, the Respondent hasinterferedwith,restrained,and coerced its employees and has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(5) and (1)of the Act.4.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basisof the foregoing findingsof factand conclusions of law, and uponthe full record herein,it is recommendedthat theBoard, in order to effectuate thepurposesof the Act, enteran order against DominicJ.Calabrese t/a United StoreFixture Mfg. Co., his officers,agents, successors,and assigns, to:1.Cease and desist from:(a)Refusing to bargaincollectivelywith Furniture and Allied Workers UnionLocal No. 37, Upsolsterers'InternationalUnion, AFL-CIO,as the exclusive repre-sentative of its employees in the appropriate unit.The appropriateunit for bargain-ing is:All production and maintenance employees of Respondent,exclusive ofclericals and supervisors as definedin the Act.2.Take thefollowing affirmative action which it is found will effectuate thepolicies ofthe Act:(a)Upon request,bargain collectively with the above-named labor organizationas the exclusive representative of the employees in the above-described appropriateunitwithrespect to ratesof pay,wages, hours of work, and other terms and condi-tions of employment,and embody any understanding reached in a signed agreement.(b) Uponapplication,offer to the Respondent's striking employees reinstatementto their former or substantially equivalent positions,without prejudice to theirseniority or other rights and privileges,and make them whole for any loss of payin the manner set forth in the section of this Intermediate Report entitled "TheRemedy."(c) Preserve and, upon request,make available to the Board or its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other records necessary for the deter-minationof backpaydue and the rights of reinstatement under the terms of thisRecommended Order.(d) Post at its place of business in Philadelphia,Pennsylvania,copies of theattached notice marked"Appendix." 4Copiesof said notice,to be furnished bythe Regional Directorfor the FourthRegion,shall, after being duly signed by theRespondent,be postedby theRespondent immediately upon receipt thereof, and bemaintainedby itfor a period of 60 consecutivedays thereafter,in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shallbe taken bythe Respondent to insurethatsaid notices are not altered,defaced, orcovered byany other material.'In the event that this Recommended Order be adopted by the Board,the words "ADecision and Order"shall be substitutedfor the words"The Recommended Order of aTrial Examiner"In the notice.In the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals,the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order." ED WHITE JUNIOR SHOE COMPANY403Notifythe Regional Director for the Fourth Region,inwriting,within 10 daysfrom the date of this Intermediate Report,what steps the Respondent has taken tocomplyherewith.55 In the event that this Recommended Order shall be adopted by the Board, this provi-sion shall be modifiedto read: "Notifysaid RegionalDirector,in writing,within 10 daysfrom the date of this Order,what steps Respondent has takento complyherewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,I notify my employees that:IWILL, upon request,bargain collectively with Furniture and Allied WorkersUnion LocalNo. 37,Upholsterers'International Union,AFL-CIO,as the ex-clusive bargaining representative of all employees in the following unit withrespect torates of pay,wages, hours of employment,and other conditions ofemployment,and, if an understanding is reached,embody such understandingin a signed agreement.The bargaining unit is:All production and maintenance employees of the United Store FixtureMfg. Co., exclusive of office clerical and supervisors as definedin the Act.IWILL offer to all strikers,upon their application,reinstatement to theirformer or substantially equivalent positions,without prejudice to their seniorityor other rights or privileges,dismissing,if necessary,any employees hired afterJuly 18, 1962, to replace these employees,and I will make each employee wholefor any loss of pay suffered by him as a result of my failure to reinstate himwithin 5 days after his application.DOMINIC J. CALABRESETEA UNITEDSTORE FIXTURE MFG., CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 1700Bankers Securities Building, Philadelphia 7, Pennsylvania,Telephone No. Penny-packer 5-2612,if they have any question concerning this notice or compliance withitsprovisions.Ed White Junior ShoeCompanyIandBoot and Shoe WorkersUnion,AFL-CIO.Case No. 26-CA-1311.March 13, 1963DECISION AND ORDEROn November 27, 1962, Trial Examiner Ramey Donovan issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices and rec-commendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Intermediate Report.The Trial Examiner also found the Respondent had not engaged incertain other unfair labor practices and recommended that the com-Iname of the Respondent appears as amended and will be so reflectedin the notice.141 NLRB No. 32.708-006-64-vol. 141-27